Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallea (2007/0216116) in view of Tsai (8,100,417).
Consider Claim 1, Gallea discloses a hand truck, comprising: a cart base including a base unit (104) that extends in a longitudinal direction and that has an article-carrying surface (102) adapted to carry an article thereon and a wheel-mounting surface (124, 178) opposite to said article-carrying surface, and a plurality of wheels (110) that are mounted to said wheel-mounting surface; two pivot-connectors (107) mounted respectively at two ends of said base unit that are opposite to each other in the longitudinal direction, each of said pivot-connectors including a fixing unit (122) mounted fixedly to said base unit and a movable unit (108) pivotable relative to said fixing unit; and two handle modules (106), each of said handle modules including two side rods that are mounted to said movable unit of a respective one of said pivot-connectors, and a main frame that interconnects said side rods at extremity ends of said side rods away from said movable unit of the respective one of said pivot-connectors (Fig. 1), said handle modules being pivotable relative to said base unit such that said hand truck is switchable among a first state (Fig. 3), a second state (Para 0072) and a platform state (Fig. 10); when said hand truck is in the first state, said base unit (104) is horizontally positioned, said wheel-mounting surface faces the ground, and one of said handle modules (106) is pivoted relative to said base unit to an upright position where said one of said handle modules is kept upright and is accessible for moving said hand truck;, and when said hand truck is in the platform state, said base unit (104) is horizontally positioned, said handle modules (106) are pivoted toward said wheel-mounting surface to a downward extending position where said handle modules are substantially perpendicular to the longitudinal direction so that said base unit is away from the ground but does not specifically disclose wherein when said hand truck is in the second state, said base unit is kept upright, one of said handle modules is pivoted to a spread position where said one of said handle modules extends away from a corresponding one of said pivot-connectors in the longitudinal direction, and the other one of said handle modules is horizontally positioned and cooperates with said article-carrying surface of said base unit to carry the article.
Tsai discloses wherein when said hand truck is in the second state (Tsai Fig. 3), said base unit (10) is kept upright, one of said handle modules (3) is pivoted to a spread position where said one of said handle modules (3) extends away from a corresponding one of said pivot-connectors in the longitudinal direction, and the other one of said handle modules (13) is horizontally positioned and cooperates with said article-carrying surface of said base unit to carry the article.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gallea by further comprising a state as disclosed by Tsai in order to provide greater utility with the device.
Consider Claim 2, Gallea, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein said hand truck is further switchable among a collapsed state (Para 0072), a fourth state, when said hand truck is in the collapsed state, said base (104) unit is horizontally positioned and said handle modules (106) are pivoted toward said article-carrying surface to a collapsed position where said handle modules are overlaid on said article-carrying surface; and when said hand truck is in the fourth state, said base unit (104) is horizontally positioned and said handle modules (106) are both pivoted to the upright position (Fig. 1) but does not specifically disclose a third state and ; when said hand truck is in the third state, said base unit is horizontally positioned, one of said handle modules is pivoted to the spread position and cooperates with said article-carrying surface to carry the article, and the other one of said handle modules is pivoted to the upright position.
Tsai discloses a third state (Tsai, Fig. 2) and when said hand truck is in the third state, said base unit (10) is horizontally positioned, one of said handle (3) modules is pivoted to the spread position and cooperates with said article-carrying surface to carry the article, and the other one of said handle modules (13) is pivoted to the upright position
Consider Claim 3, Gallea, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein: for each of said handle modules (106) in the collapsed position, said side rods and said main frame are horizontally positioned, and are laid on said article-carrying surface (Para 0072, See also Fig. 6); for each of said handle modules in the upright position, said side rods extend upright from a respective one of said pivot-connectors (107), and said main frame is away from said article-carrying surface (102) and is accessible for moving said hand truck; for each of said handle modules in the spread position, said side rods extend away from the other one of said handle modules in the longitudinal direction (Se Tsai); and for each of said handle modules (106) in the downward extending position, said side rods extend downward from the respective one of said pivot-connectors, and said side rods and said base unit are supported by said main frame (Fig. 8).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallea (2007/0216116) in view of Tsai (8,100,417) and further in view of Rhodes (5,687,978).
Consider Claim 9, Gallea, as modified, discloses all the features of the claimed invention, as described above, but does not specifically disclose wherein an included angle defined between each of said handle modules and said base unit is an obtuse angle when said hand truck is in the platform state.
Rhodes discloses wherein an included angle defined between each of said handle modules (18) and said base unit is an obtuse angle when said hand truck is in the platform state (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gallea by further positioning the handle modules at obtuse angles, as claimed, in order to provide a more stable platform state.
Allowable Subject Matter
Claims 4-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Although the prior art discloses all the limitations of Claims 1-3, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein said fixing unit of each of said pivot-connectors includes two fixed members that are connected fixedly to said base unit and that are spaced apart from each other in a transverse direction transverse to the longitude direction, each of said fixed members being formed with a first open-ended slot, a second open-ended slot, a third open-ended slot and a fourth open-ended slot that are angularly and equidistantly spaced apart from one another, where said first open-ended slots of said fixing members of one of said pivot-connectors face said first open-ended slots of the other one of said pivot-connecting devices, respectively, said movable unit of each of said pivot-connectors including: two movable elements mounted respectively to said side rods of the respective one of said handle modules, each of said movable elements being formed with an elongated slot including a limiting slot portion and a non-limiting slot portion opposite to said limiting slot portion; and a connecting rod pivotally connecting said movable elements respectively to said fixed members of said pivot-connector; each of said pivot-connectors further including a limiting unit that includes: an insertion rod having opposite ends inserted respectively into said elongated slots of said movable elements, and being movable relative to said movable elements between said limiting slot portions and said non-limiting slots portion of said elongated slots; and at least one biasing member connected between said insertion rod and said connecting rod for biasing said opposite ends of said insertion rod respectively toward said limiting slot portions of said elongated slots; for each of said handle modules in the collapsed position with respect to the respective one of said pivot-connectors, said limiting slot portion of each of said movable elements being aligned with said first open-ended slot of the respective one of said fixed members in the transverse direction, and said opposite ends of said insertion rod engaging respectively said first open-ended slots of said fixed members and extending respectively through said limiting slot portions of said elongated slots so as to prevent said handle module from pivoting relative to said base unit; for each of said handle modules in the upright position with respect to the respective one of said pivot-connectors, said limiting slot portion of each of said movable elements being aligned with said second open-ended slot of the respective one of said fixed members in the transverse direction, and said opposite ends of said insertion rod engaging respectively said second open-ended slots of said fixed members and extending respectively through said limiting slot portions of said elongated slots so as to prevent said handle module from pivoting relative to said base unit; for each of said handle modules in the spread position with respect to the respective one of said pivot-connectors, said limiting slot portion of each of said movable elements being aligned with said third open-ended slot of the respective one of said fixed members in the transverse direction, and said opposite ends of said insertion rod engaging respectively said third open-ended slots of said fixed members and extend respectively through said limiting slot portions of said elongated slots so as to prevent said handle module from pivoting relative to said base unit; for each of said handle modules in the downward extending position with respect to the respective one of said pivot-connectors, said limiting slot portion of each of said movable elements being aligned with said fourth open-ended slot of the respective one of said fixed members in the transverse direction, and said opposite ends of said insertion rod engaging respectively said fourth open-ended slots of said fixed members and extending respectively through said limiting slot portions of said elongated slots so as to prevent said handle module from pivoting relative to said base unit as required by Claim 4.
Although the prior art discloses all the limitations of Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein said main frame of each of said handle modules includes two side segments telescopically and respectively connected to said side rods, and a handle segment connected between said side segments as required by Claim 5.
Claims 6-8 depend from Claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618